Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/924,179 TREKKING POLE COUPLING APPARATUS FOR ESTABLISHING A REST
 filed on 7/9/2020.  Claims 1-5 are pending.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Appropriate correction is required.
The claim ends with a [;] instead of the required [.]


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7823855 to Faifer.
	With regards to claim 1, the patent to Faifer discloses a device (1) having a male coupling (40) with a clamp (12, 60) that may removably attach the male coupling to a 
	With regards to claim 2, Faifer teaches, where the stops may be removably attached to one or more of the stop sockets and limit the rotation of the removably attached male and female couplings in relation to one another by way of the lugs contacting the stops.
	With regards to claim 3, Faifer teaches where the axis of the clamps is offset from the perpendicular axis of the lugs and socket to allow for either an increased or decreased, dependent on the orientation of the attached trekking poles, gap between the trekking poles when removably attached to the male and female couplings and when the male and female couplings are removably attached together.

Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 5410835 to Vetter.
	With regards to claim 4, the patent to Vetter discloses a device having a track (42), providing an interface (40) to removably attach an object to the apparatus (10) by way of a fixture (40) which may interface with the track.
	With regards to claim 5, Vetter teaches where the track is along the outer circumference of the apparatus.

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/25/22